Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The Examiner proposed amendments were incorporated into the Supplemented Amendments submitted on 02/10/2022. Authorization for this examiner's amendment was given in a telephone interview with Michael R. Casey on 02/10/2022.
	The application has been amended as follows:
5. (Currently Amended) The medical-image processing apparatus according to claim 1, wherein the first and second medical image data is CT (Computed Tomography) volume data, and includes the coronary artery and the myocardium of the patient.

6. (Currently Amended) The medical-image processing apparatus according to claim 1, wherein the first and second medical image data is composed of image data of the coronary artery acquired by CT imaging and image data indicating a spatial distribution of index values of myocardial function acquired by at least one of MR (Magnetic Resonance) imaging, PET (Positron Emission computed Tomography) imaging and ultrasonic imaging.


processing circuitry configured to 
acquire first medical image data containing at least a coronary artery and second medical image data containing at least a myocardium of a patient, 
generate a 3D-coronary-model based on the first medical image data containing the coronary artery, 
store first positional information of the 3D-coronary-model in a memory, 
perform fluid analysis on the 3D-coronary-model to acquire an index value relating to blood flow in the coronary artery at at least one position, 
extract second positional information of a voxel position corresponding to a region of the coronary artery included in the first medical image data, 
store the second positional information of the voxel position in the memory, 
compare the first positional information of the 3D-coronary-model with the second information of the voxel position corresponding to the region of the coronary artery to identify positions corresponding to each other, and 
cause a display to display a fusion image in which a representation of the myocardium of the patient from the second medical image data and the index value relating to blood flow are superimposed, based on (1) the first and second medical image data, (2) the at least one position of the index value relating to blood flow, and (3) the identified positions.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the references along or in combination teaches the limitations of “compare the first positional information of the 3D-coronary-model with the second information of the voxel position corresponding to the region of the coronary artery to identify positions corresponding to each other, and cause a display to display a fusion image in which a representation of the myocardium of the patient from the second medical image data and the index value relating to blood flow are superimposed, based on (1) the first and second medical image data, (2) the at least one position of the index value relating to blood flow, and (3) the identified positions.” recited in the independent claim 1 and similarly recited in claims 10-11 in combination of other limitations as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANNA WU/Primary Examiner, Art Unit 2611